NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 22, 2014*
                              Decided September 23, 2014

                                           Before

                           RICHARD D. CUDAHY, Circuit Judge

                           RICHARD A. POSNER, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

Nos. 13‐2427 & 13‐2535
                                                Appeals from the United States District 
YOLANDA D. YOUNG‐SMITH,                         Court for Northern District of Indiana,
    Plaintiff‐Appellant, Cross‐Appellee,        South Bend Division. 
      v.
                                                No. 3:12‐cv‐00275
REBECCA A. HOLT, et al.,
     Defendants‐Appellees,                      Philip P. Simon,
                                                Chief Judge.
      and

STEPHEN A. YOKICH,
     Defendant‐Appellee, Cross‐Appellant.




      *
      After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. See FED. R. APP. P. 34(a)(2)(C).
Nos. 13‐2427 & 13‐2535                                                                 Page 2

                                         O R D E R 

        Yolanda Young‐Smith appeals the dismissal without prejudice of her civil‐rights
lawsuit. Stephen Yokich cross‐appeals to obtain a dismissal with prejudice. This case
arises out of another suit that Young‐Smith brought against her former employer (Bayer
Healthcare) and her union for employment discrimination. She alleges that attorneys in
the employment suit and others conspired to violate various laws in order to defeat her
in that case. The court dismissed Young‐Smith’s complaint for lack of a substantial
federal question. We affirm the dismissal because Young‐Smith failed to raise a
substantial federal question, but clarify that part of the dismissal is with prejudice. 

       According to Young‐Smith, whose factual allegations we must take as true, Bayer
fired her from her job as an hourly worker because she is black and her union failed to
grieve the discharge adequately. Young‐Smith sued both Bayer and the union for race
discrimination. She later settled with Bayer, and the district court granted the union
partial summary judgment, but allowed one claim against the union to proceed to trial;
the case is still pending. 

        Young‐Smith then filed this lawsuit to challenge conduct that occurred in the
employment suit. Her complaint accuses private actors—her attorney, the union’s
attorney, former co‐workers, and others—of lying to the court, defaming her during
court proceedings, and refusing to produce some documents.  Among other laws, she
cites 42 U.S.C. § 1985, the federal statute prohibiting conspiracies to violate civil rights,
and notes that she is black and the defendants are white. 

        After she filed this lawsuit, Young‐Smith asked the judge in the employment
case, Judge Lee, to consider her claims of fraud on his court. He allowed her to submit
her evidence of a fraud conspiracy, and after she supplied her evidence she asked him
to rescind her settlement agreement with Bayer and vacate the court’s grant of partial
summary judgment to the union. After considering the evidence, Judge Lee concluded
that no fraud occurred and denied Young‐Smith’s motions.

       Meanwhile the defendants in this case moved to dismiss it. They argued that no
substantial federal claims supported subject‐matter jurisdiction. Defendant Stephen
Yokich, the union’s lawyer, added that Young‐Smith failed to state a claim for fraud
because her exclusive remedy for fraud was in the employment suit and her defamation
claim failed because an absolute litigation privilege shields statements he made there.
(Yokich did not argue that, in light of Judge Lee’s ruling, claim preclusion bars the
Nos. 13‐2427 & 13‐2535                                                                    Page 3

fraud claim; likewise on appeal Yokich tells us that, because the employment case is still
pending, Young‐Smith remains free to continue litigating her fraud claim there.) 

       The district court granted the motion to dismiss. It described Young‐Smith’s
complaint as a long, “machine gun spray of allegations” of state‐law violations,
peppered with haphazard citations to federal statutes. Without any facts supporting a
federal question, though, the court concluded that Young‐Smith’s complaint lacked
subject‐matter jurisdiction. It then dismissed all claims without prejudice. Both
Young‐Smith and Yokich moved the court to reconsider. Young‐Smith maintained that
the fraud conspiracy created a federal question, and Yokich argued that the dismissal
should be with prejudice because, although Judge Lee found no fraud, he treated the
question as substantial. Still seeing no federal question, the court denied both motions,
and the parties appeal.

       Young‐Smith raises three main arguments on appeal. She first contends that her
case presents a federal question because she accuses private actors of conspiring to
interfere with her right to sue, misconduct for which she contends that 42 U.S.C. § 1985
provides a remedy. But to invoke federal jurisdiction under § 1985 non‐frivolously,
Young‐Smith needed to allege that the defendants conspired to deprive her of
constitutional rights because of her race. See 42 U.S.C. § 1985(2), (3); Griffin v. Breckenridge,
403 U.S. 88, 102–03 (1971); Chavis v. Clayton County School District, 300 F.3d 1288,
1291–92 (11th Cir. 2002). Although her complaint is littered with references to a
“conspiracy,” that legal term gets her nowhere. See Ashcroft v. Iqbal, 556 U.S. 662, 681
(2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–56 (2007). She never alleges that,
because of her race, the defendants conspired to defraud Judge Lee into rejecting her
employment suit. Without an allegation of racial animus, Young‐Smith’s reference to
§ 1985 did not create a substantial federal question. (We have considered the other
federal statutes she cites, but in the district court and here she did not develop serious
arguments about them, so they are forfeited.) 

        The remainder of Young‐Smith’s complaint creates no federal question either.
She raises claims of perjury, conspiracy to commit perjury, fraud, legal malpractice,
intentional infliction of emotional distress, and defamation. But these are all questions
of state law. See, e.g., Ball v. City of Indianapolis, ___ F.3d ___, 2014 WL 3673466 at *6 (7th
Cir. July 25, 2014) (perjury and fraud); Rosenbaum v. White, 692 F.3d 593, 600 (7th Cir.
2012) (legal malpractice); Parish v. City of Elkhart, 614 F.3d 677, 679 (7th Cir. 2010)
(intentional infliction of emotional distress); Baravati v. Josephthal, Lyon & Ross, Inc., 28
Nos. 13‐2427 & 13‐2535                                                                 Page 4

F.3d 704, 707 (7th Cir. 1994) (defamation). Because Young‐Smith does not assert
diversity jurisdiction, these claims do not support federal question jurisdiction.

        Young‐Smith’s two remaining arguments are also baseless. First she contends
that in dismissing her complaint the district court improperly considered a matter
outside the pleadings—Judge Lee’s order rejecting the fraud claim. But a court may take
judicial notice of matters of public record such as a court order. See Gienosky v. City of
Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2012); United States v. Wood, 925 F.2d 1580,
1581–82 (7th Cir. 1991); Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011). Second
Young‐Smith argues that the district court should have stayed this suit until final
judgment is entered in her employment case; that way, if the adverse fraud ruling there
becomes conclusive, she may later resume her fraud claims here. But once the court
enters a final judgment in the employment case, claim preclusion would bar her fraud
claims here. See Taylor v. Sturgell, 553 U.S. 880, 892 (2008). A stay thus would have been
pointless. 

       We come to Yokich’s cross‐appeal, in which he presents two arguments. He first
contends that Young‐Smith’s claim of a conspiracy to defraud Judge Lee should have
been dismissed with prejudice because her exclusive remedy for that claim is in the
employment case. He is correct that the dismissal should be with prejudice, but we need
not decide whether Young‐Smith’s only recourse for fraud was before the allegedly
defrauded court. A claim that presents no substantial federal question necessarily states
no federal claim; it therefore, “can justifiably be dismissed with prejudice to avoid
burdening the court system with a future suit that should not be brought—anywhere.”
Georgakis v. Illinois State University, 722 F.3d 1075, 1078 (7th Cir. 2013); see El v.
AmeriCredit Financial Services, Inc., 710 F.3d 748, 751 (7th Cir. 2013). Because her
conspiracy‐to‐defraud claim did not raise a substantial federal question, the district
judge should have dismissed it with prejudice for failure to state a federal claim. 

       Yokich next argues that the district court should have dismissed with prejudice
the supplemental state‐law defamation claim against him, but we disagree. If a
substantial federal claim is dismissed before trial, the court retains supplemental
jurisdiction to dismiss a frivolous state‐law claim. See Sellars v. City of Gary, 453 F.3d 848,
852 (7th Cir. 2006). But a frivolous federal claim, like Young‐Smith’s conspiracy claim, is
too insubstantial to confer federal jurisdiction, so it cannot support supplemental
jurisdiction to decide a state‐law claim. See, e.g., Arena v. Graybar Electric Company, Inc.,
669 F.3d 214, 221–22 (5th Cir. 2012); Musson Theatrical, Inc., v. Federal Express Corporation,
89 F.3d 1244, 1255 (6th Cir. 1996); Plott v. Griffiths, 938 F.2d 164 (10th Cir. 1991). Yokich
Nos. 13‐2427 & 13‐2535                                                               Page 5

replies that Young‐Smith’s fraud claims were substantial because Judge Lee addressed
them. True, they may have been substantial in the sense that they fell within Judge
Lee’s inherent power to police his own court. But as Yokich concedes, fraud‐on‐the‐
court claims do not independently supply another federal court with federal‐question
jurisdiction if a federal law has not been violated, and Yokich does not identify one.
Without any substantial federal question in the district court, the defamation claims
were properly dismissed without prejudice. 

        Accordingly, the district court’s judgment is AFFIRMED AS MODIFIED to
reflect that the fraud claim against Yokich is dismissed with prejudice for failure to state
a federal claim.